Cretella, J.,
dissenting. I cannot join in the majority opinion because I believe that the failure of the trial court to open the judgment of strict foreclosure amounted to an abuse of judicial discretion.
Although it is well established that the trial court has discretion to grant or to deny a motion to open a judgment of strict foreclosure, the court is required to take into consideration all of the facts and circumstances of the matter at hand and such discretion should be exercised fairly and equitably in order that complete justice may be done between the parties. Hartford Fed*692eral Savings & Loan Assn. v. Tucker, 196 Conn. 172, 491 A.2d 1084, cert. denied, 474 U.S. 920, 106 S. Ct. 250, 88 L. Ed. 2d 258 (1985). Foreclosure actions, being equitable in nature, require that the court examine the effect of its decision on each of the parties. “Discretion . . . imports something more than leeway in decision-making.” State v. Onofrio, 179 Conn. 23, 29, 425 A.2d 560 (1979). Such discretion should be exercised in conformity with the spirit of the law and should not impede or defeat the ends of substantial justice. Buckley v. Warden, 181 Conn. 286, 290, 435 A.2d 348 (1980); Hammerberg v. Leinert, 132 Conn. 596, 604, 46 A.2d 420 (1946).
Although the record reveals that the trial court based its denial on the actions taken by Stramaglia in allegedly delaying the proceedings by securing counsel at the last moment and by filing a petition in bankruptcy, such actions, although not to be condoned or encouraged by the court certainly were not of an illegal nature. In today's economic climate, mortgagors have been forced to take all possible legal means in order to “buy some time.” It appears that Stramaglia was doing exactly that and was successful since he was ultimately able to raise sufficient capital to satisfy the foreclosing bank and thus was granted an opportunity possibly to save the residence. Such a “window of opportunity” does not appear often and, in the present matter, the window that had been momentarily opened was suddenly closed by the objections of a judgment lien holder.
It is not uncommon to open a judgment of strict foreclosure for the purpose of allowing the bank to withdraw its foreclosure action. To have done so here would have in no way jeopardized the interest of the judgment lien holder, who was still free to pursue his own action to foreclose the judgment lien that was then pending in the Litchfield Superior Court. That action would, in fact, have been more equitable and just for all parties *693concerned simply because it would have been directed against only the property interest of the defendant Carmine S. Stramaglia, leaving intact the interest of the defendant Patricia R. Stramaglia, who was not a party to the judgment lien.
While the majority correctly notes that the foreclosing judgment lien holder has a statutory right to a redemption of the total property, equity and justice would dictate that the judgment of strict foreclosure should have been opened for the purpose of allowing the foreclosing bank to withdraw the foreclosure action.
Accordingly, I dissent.